Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2020

The Court of Appeals hereby passes the following order:

A21A0274. IN RE: ESTATE OF CHARLES CLEMENTS, DECEASED.

      Andrew Mickle, the executor of the estate of the decedent Charles Clements,
filed a petition to be discharged after paying the decedent’s debts and distributing the
property of the estate. The trial court held a hearing to determine whether the
distributions followed the provisions of the decedent’s will, and, after additional
briefing, the trial court entered an order finding that Mickle distributed a
disproportionate share of the estate to one heir over other heirs of the decedent and
ordered Mickle to make a proper division to the other heirs. The order also stated that
the trial court would not grant a discharge until the other heirs are made whole and
documentation demonstrating that distribution is filed with the trial court. Mickle
then filed this direct appeal. We lack jurisdiction.
      Here, the case remains pending below. Consequently, Mickle was required to
use the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to seek appellate review of the order at issue
here. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906)
(1989). His failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/20/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.